NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

KNAUF INSULATION, INC., KNAUF INSULATION
                SPRL,
               Appellants

                            v.

         ROCKWOOL INTERNATIONAL A/S,
                  Cross-Appellant
              ______________________

            2018-1810, 2018-1811, 2018-1891
                ______________________

    Appeals from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Nos. 95/000,672,
95/000,675.
                 ______________________

                Decided: October 15, 2019
                 ______________________

   JOSHUA PAUL LARSEN, Barnes & Thornburg LLP, Indi-
anapolis, IN, argued for appellants.

    DAVID CLAY HOLLOWAY, Kilpatrick Townsend & Stock-
ton LLP, Atlanta, GA, argued for cross-appellant. Also rep-
resented by COURTNEY DABBIERE, DEAN W. RUSSELL,
TIFFANY L. WILLIAMS.
                 ______________________
2    KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S




     Before DYK, LINN, and TARANTO, Circuit Judges.
LINN, Circuit Judge
     In this inter partes reexamination (“reexamination”)
the Patent Trial and Appeal Board (“Board”) held that
claims 16–22 of Knauf’s U.S. Pat. No. 7,888,445 and claims
29–32 of Knauf’s U.S. Pat. No. 7,772,347 (collectively, “ap-
pealed claims”) were obvious, and that claims 1-15 of the
’445 patent and claims 1, 2, 4, 5, 7–12, 14–18, and 22–28 of
the ’347 patent (collectively, “cross-appealed claims”) are
not unpatentable as obvious. Rockwool Int’l A/S v. Knauf
Insulation LLC, App. No. 2015-001313 (P.T.A.B. May 1,
2015) (“’445 Board Op. I”); Rockwool Int’l A/S v. Knauf In-
sulation LLC, App. No. 2015-004826 (P.T.A.B. Sept. 8,
2017) (“’445 Board Op. II”); Rockwool Int’l A/S v. Knauf
Insulation LLC, App. No. 2015-004826 (P.T.A.B. Feb. 12,
2018) (“’445 Reh’g Op.”); Rockwool Int’l A/S v. Knauf Insu-
lation LLC, App. No. 2015-001256 (P.T.A.B. May 1, 2015)
(“’347 Board Op. I”); Rockwool Int’l A/S v. Knauf Insula-
tion LLC, App. No. 2015-004910 (P.T.A.B. Sept. 8, 2017)
(“’347 Board Op. II”); Rockwool Int’l A/S v. Knauf Insula-
tion LLC, App. No. 2015-004910 (P.T.A.B. Feb. 12, 2018)
(“’347 Reh’g Op.”).
    On direct appeal, Knauf contests the Board’s conclu-
sion of obviousness of the appealed claims. Because sub-
stantial evidence does not support the combination of
references relied on by the Board solely based on the simi-
larity of their disclosed reactions, we vacate the Board’s de-
termination that the appealed claims were obvious and
remand for further consideration. On cross-appeal, Rock-
wool contests the Board’s conclusions of non-obviousness of
the cross-appealed claims. Because Rockwool lacks stand-
ing to assert a cross-appeal, we dismiss the cross-appeal.
KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S             3



                                I
                                A
    Turning first to the direct appeal. The Board held that
the appealed claims were obvious, inter alia, because an
ordinary artisan would have combined the Wallace (U.S.
Pat. No. 2,215,825), Worthington (U.S. Pat. No. 3,513,001),
and Helbing (U.S. Pat. Pub. No. 2005/020224) references
because of the similarity of their disclosed chemical reac-
tions. ’445 Board Op. I at 28–32.
     None of the three references explicitly teach that the
disclosed reactions are Maillard reaction or disclose that
the result of the reactions are melanoidin products. More-
over, Knauf contends that Worthington and Wallace do not
inherently teach a Maillard reaction because Worthington
does not teach all the necessary components in a solution,
Knauf Br. at 39, and both Wallace and Worthington indi-
cate that the reactions occurring are between different re-
actants than the Maillard reaction. We conclude that the
Board’s determination that Worthington and Wallace in-
herently teach Maillard reactions is supported by substan-
tial evidence. As the ’445 patent explains, the essentials
for a Maillard reaction are an amine component and a re-
ducing sugar (or a non-sugar carbonyl reactant), see ’445
patent, Fig. 1; id. at col. 2, ll. 42–44; id. at col. 2, ll. 60–64;
id. at col. 10, ll. 32–43, both of which are indisputably
taught in Wallace and Worthington. As the Board correctly
noted, “the presence of all reactants recited in the claims
and in substantial amounts [make it] reasonable to con-
clude that the Maillard reaction took place” in Wallace and
Worthington. ’445 Board Op. II at 18.
    As the Board noted, however, Wallace and Worthing-
ton do not teach the use of their reactions as binders for
“mineral fibers and/or glass fibers,” a “silicon-containing
4       KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S




coupling agent,” 1 or “an initially alkaline [] solution,” as re-
quired by the claims, and for which the Board relied on Hel-
bing. Knauf does not contest that Helbing teaches a
binding for fiberglass, using a silicon-containing coupling
agent, in an initially alkaline solution, and teaches that
one of the reactants can be an ammonium salt of a polycar-
boxylic acid. The Board reasoned that selecting “a reducing
sugar as a polyhydroxy component would have been sug-
gested by Worthington and Wallace which have similar re-
actants to Helbing (i.e. polycarboxylic acid and ammonia).”
’445 Board Op. I at 27. See also id. at 31 (“Each of
Worthington and Wallace describe using a carbohydrate in
a reaction similar to the reaction of Helbing. Conse-
quently, it would have been obvious [to have] utilized a car-
bohydrate in Helbing as an exemplification of a
polyhydroxy compound.”). We conclude that a finding of a
motivation to combine based on similarity of the references
in this case is unsupported by substantial evidence.
    Helbing only explicitly teaches reactions in which a pol-
yhydroxy component interacts with a polyacid component
to form a polyester resin. Helbing, Abstract; id. at ¶ 11
(“Thus, a polyacid component has been found to be capable
of reacting with a polyhydroxy component, under alkaline,
aqueous conditions in the absence of a catalyst, to form a
polyester resin.”); id. at ¶ 17 (“In one aspect, the polyacid
component is sufficiently nonvolatile to maximize its abil-
ity to remain available for reaction with the polyhydroxy
component. The polyacid component may be substituted
with other chemical functional groups. It is appreciated
that other functional groups are selected to minimize their
interference with the preparation or formation of the poly-
ester resin.”); id. at ¶ 19 (“In one aspect, the polyhydroxy
component is sufficiently nonvolatile to maximize its



    1    The “silicon-containing coupling agent” limitation
is not included in claims 29–32 of the ’347 patent.
KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S           5



ability to remain available for reaction with the polyacid
component.”). The only guidance provided in Helbing for
selecting the polyhydroxy component is that it retain its
ability to react with the polyacid component; Helbing does
not teach any reaction between the polyhydroxy and an
amine, much less between a carbonyl containing compo-
nent and an amine, as required for the Maillard reaction.
Rather, Helbing teaches the use of ammonia only as a car-
rier for the polyacid, to neutralize the polyacid component,
or to act as a catalyst; Helbing does not indicate that the
ammonia itself is important as a reactant. See id. at ¶ 8,
20, 27.
   In other words, Helbing teaches a reaction with the
general form:
    Polyhydroxy + Polyacid  Polyester Resin
    [under certain conditions, including in the presence
    of ammonia]
    The Maillard reaction, as described in the ’445 and ’347
patents and as held to be inherently disclosed in Wallace
and Worthington, is:
    Reducing Sugar (or other carbonyl containing com-
    ponent) + Ammonia  Melanoidins
The Maillard reaction in the ’445 and ’347 patents also in-
cludes a polyacid component, but that acts primarily as a
carrier for the ammonia, rather than as a discrete reactant.
See ’445 patent, col. 2, ll. 42-59 (describing basics of the
Maillard reaction and noting an option to use the ammo-
nium salt of a polycarboxylic acid); id., col. 10, ll. 32–43 (de-
scribing Maillard reactions, and noting that “the
carbohydrate reactant and the amine reactant are the mel-
anoidin reactants for a Maillard reaction”). The reactions
taught in Worthington and Wallace similarly emphasize
the importance of the amine in creating the binding. See
Worthington at col. 2, ll. 47–61; Wallace at col. 1, ll. 42–49.
6    KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S




    These reactions are not similar enough to constitute
the sole reason to combine a mosaic of disclosures from
each reference to reach the claimed invention. The fact
that both Wallace/Worthington and Helbing teach a reac-
tion with ammonia and a polycarboxylic acid in some form
on the left side of the reaction equation does not alone sug-
gest to an ordinary artisan that the various other compo-
nents in the reactions would be interchangeable. The
Board engaged in no analysis of the functional role played
by each component in the reactions. Nor did the Board find
any suggestion that a reducing sugar could or should take
the place of the polyhydroxy in Helbing’s reaction. Replac-
ing Helbing’s polyhydroxy component with a reducing
sugar to engage a Maillard reaction would fundamentally
change the nature of the reaction taught in Helbing. The
key reaction in such a combination would no longer be the
polyhydroxy compound interacting with the polyacid com-
pound to create a polyester resin—it would be the reducing
sugar interacting with the ammonia. The ammonia taught
in Helbing as a catalyst or carrier for the polyacid would
thus become a key reactant—there is no reason that an or-
dinary artisan would make such a fundamental change
based on “similarity.”
     The references only appear similar if a reducing sugar
is first selected as the polyhydroxy component in Helbing.
But the similarity between Helbing and Worthington/Wal-
lace cannot itself lead an ordinary artisan to see the simi-
larity. This is classic hindsight bias in light of the claimed
invention. See W.L. Gore & Assocs., Inc. v. Garlock, Inc.,
721 F.2d 1540, 1552–53 (Fed. Cir. 1983) (exclaiming that
that using the claims “as a frame,” and taking the “naked
parts of separate prior art references [] as a mosaic to rec-
reate a facsimile of the claimed invention” without a find-
ing of why ordinary artisans would have found that mosaic
obvious, improperly employs hindsight bias). Helbing crit-
ically lacks any disclosure of using a reducing sugar as the
disclosed “polyhydroxy component.” As noted above, the
KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S        7



reason for the polyhydroxy component in Helbing was not
as a reducing agent, but to dedicate the hydroxy group as
a reactant with polyvinyl alcohol—a reaction that indisput-
ably does not lead to a Maillard reaction nor melanoidin
products. Indeed, the Board relied on the hydroxy as the
reactive group in Helbing in support of the similarity of the
references. ’445 Board Op. II at 16 (explaining that Hel-
bing’s characterization of the reactant as a “polyhydroxy”
compound implied that the reactive group was the hydroxy
group, “providing evidence that the same chemical reac-
tions in Worthington and Wallace using the hydroxy group
of a reducing sugar would take place in Helbing because
the remaining reactants are the same.”). But this reason-
ing is inconsistent with the Board’s finding that the reac-
tion in Helbing is similar to the Maillard reaction taught
in Wallace/Worthington. The Maillard reaction reactive
group is not the hydroxy group, but the carbonyl group (i.e.
a ketone or aldehyde). ’445 patent, col. 9, ll. 58–62. If Hel-
bing’s disclosure implies that the reactive group is a hy-
droxy, then Helbing’s teaching is directed to a reaction
other than a Maillard reaction.
    Although a reference may be used for everything it
teaches, e.g. using a polyhydroxy component, the Board did
not identify any suggestion in Helbing to use a reducing
sugar as the polyhydroxy component. That genus includes
any compound with two or more hydroxy components—an
enormous genus with compounds having many distinct
chemical properties and potential types of reactions. In-
deed, the only guidance in Helbing for selecting the poly-
hydroxy component is that it is “sufficiently nonvolatile to
maximize its ability to remain available for reaction with
the polyacid component.” Helbing at ¶ 19.
    That a reducing sugar is a member of that genus does
not render Helbing sufficiently similar to Wal-
lace/Worthington to provide an ordinary artisan with a rea-
son to cherry-pick components from each reaction to lead
to the claimed invention. It is not enough, even after KSR,
8    KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S




to support a determination of obviousness that a reference
includes a broad generic disclosure and a common utility to
that in the claims and other prior art references—there
must be some reason to select a species from the genus. See
In re Jones, 958 F.3d 347, 350–51 (Fed. Cir. 1992); Takeda
Chem. Indus., Ltd. V. Alphapharm Pty., Ltd., 492 F.3d
1350, 1356–57 (Fed. Cir. 2007) (noting that KSR “acknowl-
edged the importance of identifying ‘a reason that would
have prompted a person of ordinary skill in the relevant
field to combine the elements in the way the claimed new
invention does’” (discussing and quoting KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 418 (2007)). The key reactants,
nature of the reactions, and products of the reactions
taught in Helbing and Wallace/Worthington are distinct.
The alleged similarity of the references does not support
the conclusion that an ordinary artisan would find it obvi-
ous to replace the polyhydroxy component in Helbing with
a reducing sugar (thus changing the fundamental teaching
of Helbing). The apparent similarity between the prior art
references, upon which the Board relied to motivate their
combination, is an illusion built upon hindsight bias. In
this case, the references are not so similar such that an or-
dinary artisan would read from their shared purpose and
two common reactants that they could be combined to cre-
ate the claimed invention.
    The lack of similarity between the references under-
mines the Board’s finding that an ordinary artisan would
combine their teachings to use the alkaline solution, use of
the binder with fiberglass, and use the silicon-containing
coupling agent of Helbing with the Maillard reaction inher-
ently taught in Worthington/Wallace. Because the similar-
ity of the references was the Board’s only reason for
combining the references, we vacate the Board’s determi-
nation of obviousness based solely on the similarity of the
cited references and remand for further proceedings.
KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S        9



                              B
    Knauf also contests the Board’s finding that the combi-
nation inherently discloses the quantity limitations found
in several of the appealed claims.
     All of the appealed claims have a quantity limitation
for the amount of binder that is melanoidin. For example,
claim 16 of the ’445 patent requires that “substantially all
of the polymer that binds the mat of mineral fibers and/or
glass fibers is melanoidin products.” J. App’x 2191
(Amended Claims). 2 In concluding that this limitation was
inherently disclosed by the combination of Worthington,
Wallace, and Helbing, the Board: (1) noted that “Patent
Owner has not explained what amount of non-melanoidin
is permitted by these claims,” ’445 Patent Bd. Op. II at 52,
and therefore that any amount above a trace or impurity
amount would satisfy the claim limitation; (2) found that
“Patent Owner has not established with adequate evidence
that the amounts of melanoidin produced in Worthington,
Wallace, and Helbing are only trace amounts,” id. at 17;
and (3) explained that because “Worthington describes the
recited amounts of carbohydrate, as well as ammonium
(and other amine) and polycarboxylic acid” in the claims,
’445 Patent Bd. Op. II at 18, the combination with Helbing
and Wallace would necessarily meet the same quantity
limitations as claimed. The Board erred.
     First, the term “substantially all” in claim 16 (and the
quantity limitations in the other claims) means what it
says. The Board may not ignore this limitation or rewrite
it to mean “at greater than impurity levels.” See id. at 17
(“The evidence in this record . . . is sufficient to find, for
example, that ‘the melanoidin products are present at
greater than impurity levels in the polymer.’”).



    2   Other appealed claims include different quantity
limitations, which the Board should consider on remand.
10   KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S




     It is inapposite that the “’’445 patent is silent as to the
amounts, if any, of permitted side-reactants,” id. at 17, be-
cause the claims do require a particular amount of mela-
noidin products in the binder. Even if the Board were
correct that the combination of Wallace, Worthington, and
Helbing inherently taught “greater than impurity levels” of
melanoidin as claimed in claim 19, this would not support
a conclusion that the significantly narrower “substantially
all” limitation of claim 16 was inherently satisfied.
     Second, it was not Patent Owner’s burden to establish
that the inherent result of the reaction in the combination
of Worthington, Wallace, and Helbing was not “substan-
tially all” melanoidin—it was Petitioner’s burden to prove
that every limitation in the claim was found in the prior
art, either inherently or explicitly.
     Finally, the Board did not point to substantial evidence
showing that executing the reaction in Worthington would
produce a binder comprising “substantially all . . . mela-
noidin products.” Worthington nowhere indicates the com-
position of the resulting binder. This lack is not cured
merely because, like the claims, Worthington “describes
the recited amounts of carbohydrate,” greater than trace
amounts of ammonium, and polycarboxylic acid. Id. at 18.
That a prior art reference satisfies these limitations in the
reactants is not enough to allow the Board to find inher-
ency in the products of the reaction, unless there is evi-
dence that any reaction meeting these quantity of reactant
limitations would result in the quantity of product limita-
tion. See Continental Can Co. USA, Inc. v. Monsanto Co.,
948 F.3d 1264, 1269 (Fed. Cir. 1991) (quoting In re Oelrich,
666 F.2d 578, 581 (C.C.P.A. 1981)) (“Inherency, however,
may not be established by probabilities or possibilities. The
mere fact that a certain thing may result from a given set
of circumstances is not sufficient.”).
    We therefore vacate the Board’s holding that claims 16-
22 of Knauf’s ’445 patent and claims 29-32 of Knauf’s ’347
KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S      11



patent are obvious, and remand for further proceedings
consistent with this opinion.
                             II
    On cross-appeal, we turn first to the preliminary mat-
ter of Rockwool’s standing to invoke the jurisdiction of this
court to challenge the Board’s holding of no invalidity with
respect to the cross-appealed claims. It is uncontested that
Rockwool properly participated in the reexamination un-
der 35 U.S.C. § 311 (pre-AIA). However, “once a party
seeks review in a federal court, ‘the Constitutional require-
ment that it have standing kicks in.’” Consumer Watchdog
v. Alumni Res. Found’n, 753 F.3d 1258, 1261 (Fed. Cir.
2014) (quoting Sierra Club v. E.P.A., 292 F.3d 895, 899
(D.C. Cir. 2002)). The “requirement of injury in fact is a
hard floor of Article III jurisdiction that cannot be removed
by statute.” Summers v. Earth Island Inst., 555 U.S. 488,
497 (2009); Consumer Watchdog, 753 F.3d at 1261. “The
party invoking federal jurisdiction must have ‘a personal
stake in the outcome.’” Consumer Watchdog, 753 F.3d at
1261 (quoting Los Angeles v. Lyons, 461 U.S. 95, 101
(1983)).
    Rockwool has not pointed to any evidence showing a
case or controversy between the parties with respect to the
cross-appealed claims. Rather, Rockwool asserts that we
have jurisdiction over Rockwool’s cross-appeal because: (1)
Rockwool was involved in the reexamination process and if
we affirm the cross-appealed claims, “the parties will be
forced to return to the Patent Office and participate in fur-
ther proceedings”; (2) our jurisdictional statute, 28 U.S.C.
§ 1295(a)(4)(A), gives this Court exclusive jurisdiction over
appeals from the Board “at the instance of a party who ex-
ercised that party’s right to participate in the applicable
proceeding before or appeal to the Board”; and (3) a cross-
appeal is proper under Bailey v. Dart Container Corp. of
Mich., 292 F.3d 1360, 1362 (Fed. Cir. 2002) whenever “a
party seeks to enlarge its own rights under the judgment
12   KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S




or to lessen the rights of its adversary under the judgment,”
which allegedly occurred here. Rockwool also notes that
“the Court generally finds jurisdiction in appeals and cross-
appeals from Board decisions.” Rockwool Reply Br. at 4.
     Although Rockwool has standing to participate in the
direct appeal to defend the Board’s decision with respect to
the directly appealed claims, see Personal Audio, LLC v.
Elec. Frontier Found., 867 F.3d 1246, 1249–50 (Fed. Cir.
2017), Rockwool has failed to establish that it has suffered
an injury in fact for purposes of maintaining a cross-ap-
peal. This conclusion is dictated by the straightforward ap-
plication of this Court’s holding in Consumer Watchdog,
753 F.3d 1258. There, Consumer Watchdog requested
reexamination of a patent generally directed to human em-
bryonic stem cell cultures. Id. at 1260. After the Board
affirmed the patentability of the claims, Consumer Watch-
dog appealed. Consumer Watchdog did not allege any in-
volvement in research or commercial activities in the stem
cell field, nor that it was or intended to be a competitor of
the patentee or licensee of the patent; instead, Consumer
Watchdog relied on “the Board’s denial of Consumer
Watchdog’s requested administrative action—namely, the
Board’s refusal to cancel” the claims at issue. Id. at 1261.
We held that a party’s interest in a desired outcome on
reexamination did not confer standing because Consumer
Watchdog was afforded everything to which it was enti-
tled—an opportunity to request reexamination and partic-
ipate—and that Congress’s grant of the procedural right to
appeal the Board’s findings to the Federal Circuit did not
eliminate the requirement that appellant have standing to
exercise that procedural right. Id. at 1262.
KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S       13



    Like Consumer Watchdog, Rockwool does not allege
that it is a current or prospective competitor of Knauf, 3 or
assert anything apart from its past and future involvement
in the reexamination at the PTO. Rockwool also does not
allege any action by Knauf that would create standing for
Rockwool beyond the continued presence of the patent after
reexamination. Just as in Consumer Watchdog, this is not
enough to satisfy the standing requirement. Moreover, just
as the procedural right to appeal a Board decision under 35
U.S.C. § 315(b) did not confer standing on Consumer
Watchdog, so to this Court’s jurisdictional grant under 28
U.S.C. § 1295(a)(4)(A) does not eliminate the standing re-
quirement. There is no inconsistency between this Court
having exclusive jurisdiction over appeals from the Board
and this Court’s refusal to exercise its jurisdiction to pro-
vide an advisory opinion at the behest of a third-party with-
out standing.
     In this context, the grant of a reexamination certificate
is similar to the initial grant of a patent. It is well-estab-
lished that having an issued patent does not itself confer
jurisdiction on anyone wishing to challenge its validity.
See Consumer Watchdog, 753 F.3d at 1262. Cf. Hewlett-
Packard Co. v. Acceleron LLC, 587 F.3d 1358, 1362 (Fed.
Cir. 2009) (noting that even after MedImmune, Inc. v.
Genentech, Inc., 549 U.S. 118, 127 (2007), a declaratory
judgment plaintiff must still show that the dispute is “def-
inite and concrete, touching the legal relations of parties
having adverse legal interests” and holding that a patent
owner’s communication to another party “merely identify-
ing its patent and the other party’s product line, without
more, cannot establish adverse legal interests between the
parties” sufficient to support declaratory judgment



    3   We need not and do not make any determination
about whether such an allegation would be sufficient in
and of itself to confer Article III standing on Rockwool.
14    KNAUF INSULATION, INC. v. ROCKWOOL INTERNATIONAL A/S




jurisdiction). The grant of a reexamination certificate, sim-
ilarly, without more, cannot alone satisfy the standing re-
quirement.
    Rockwool attempts to distinguish Consumer Watchdog
because “it has indicated its intent to continue proceedings
seeking to cancel the Cross-Appeal Claims at the Patent
Office,” Rockwool Reply Br. at 3, which renders its position
more than “a general grievance.” See Consumer Watchdog,
753 F.3d at 1263. Just as Rockwool’s current engagement
with the PTO cannot itself create standing, it’s future
pressing of its claims also cannot itself create standing
here. The burden of participating in a hypothetical future
inter partes reexamination does not itself constitute an in-
jury-in-fact sufficient to confer standing here.
     Rockwool is also incorrect that it’s Cross-Appeal is
proper under Bailey v. Dart Container Corp. of Mich., 292
F.3d 1360, 1362 (Fed. Cir. 2002). In Bailey, this Court
stated that “[i]t is only necessary and appropriate to file a
cross-appeal when a party seeks to enlarge its own rights
under the judgment or to lessen the rights of its adversary
under the judgment.” Id. That statement was made in the
context of determining when a cross-appeal, as contrasted
with an alternative ground for affirmance, is proper. Bai-
ley could not and did not create a rule disregarding Consti-
tutional standing requirements for cross-appeals.
     Rockwool’s cross-appeal is therefore dismissed for lack
of standing.
  VACATED-IN-PART, DISMISSED-IN-PART, AND
                REMANDED
                           COSTS
     No costs.